DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 13 and 20, in the reply filed on March 24, 2021 is acknowledged.
Claims 14 – 19, 21, 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2021.
Claims 1 – 13 and 20 are under examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Methods for the Preparation of Phospholipid Enriched Krill Compositions.
Regarding the title of the invention, the Examiner notes that the title on the Application Data sheet does not correspond to the title set out on the specification and the priority documents.
Claim Objections
Applicant is advised that should claim 10 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoem et al. (US 2015/0164841) in view of Song et al. (CN 104498180) (Song).
The rejected claims cover, inter alia, a process for obtaining an isolated phospholipid enriched krill composition, the process comprising: a)    contacting a crude krill composition with an alcohol: hi an amount sufficient to provide a phospholipid enriched layer and a non-phospholipid enriched layer; b)    forming a phospholipid enriched layer and a non-phospholipid enriched layer, wherein the phospholipid enriched layer is above the non-phospholipid enriched layer; c)    isolating the phospholipid enriched layer and the non-phospholipid enriched layer; and d)    removing the alcohol from the phospholipid enriched layer to provide an isolated phospholipid enriched krill composition.
Dependent claim 2 limits the krill.  Dependent claims 3, 4 and 7 limit the solvent. Dependent claims 5, 6 and 8 – 13 and 20 further limit the process.
However, Hoem discloses a method for isolating phospholipids from krill oil. (pp. 3, [0022]).  In Hoem krill oil is an oil extracted from Euphausia superba.  (pp. 2, [0015]).  According to Hoem krill oil is multiphase dispersion. In the teachings of Hoem, krill oil in the multiphase dispersion state is processed by mixing the krill oil with a polar solvent and incubating the mixture for a period of time (the incubation period) sufficient for the formation of least two phases in the mixture. The upper phase, or phospholipid phase, comprises the krill oil. (pp. 5, [0037]).  The phospholipid phase is separated from any other phases formed during the incubation phase, for example, by decanting the phospholipid phase. (pp. 5, [0038]).  The polar solvent is an alcohol, such as methanol, ethanol, propanol and isopropanol.  (pp. 5, [0039]).  

	In Hoem where the krill oil is process to separate the multiphase dispersion polar solvent is used without the addition of a supercritical CO2 or a water immiscible solvent.
The difference between the instantly claimed invention and Hoem is as follows: adding a water immiscible solvent to alcohol and crude krill composition; removing the water immiscible solvent is step d); removing the alcohol from the phospholipid enriched layer; an evaporator being used in step d) to remove alcohol and a step e) combining the non-phospholipid enriched layer and the phospholipid enriched layer to produce a phospholipid enriched krill composition with a desired phospholipid content; wherein the alcohol may be removed after combining.
However, with regard to adding a water immiscible solvent to alcohol and crude krill composition; removing the water immiscible solvent is step d), the Examiner turns to the teachings of Song.  The prior art of Song discloses a method for extracting high-purity phospholipid from Antarctic krill oil.  In the method of Song Antarctic krill oil is dissolved in ethanol; a low polarity solvent is added into the Antarctic krill oil dissolved liquid for extracting, and fully mixing; standing or centrifuging, so that the mixed solution is layered, thereby obtaining the upper dark red low polarity extracting solution and the lower orange-yellow ethanol phase extracting solution; extracting the ethanol phase 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the process of Hoem and include the use of an additional solvent; such as the low-polarity solvents disclosed in Song, in order to achieve the greatest separation of phospholipids from the other components contained in krill oil and use solvents that separate the components based on the polarity of those components.  Motivation for the additional use of the low-polarity solvents is found in the teaching of Hoem.  Example 3 of Hoem discloses a process wherein krill oil is separated in vial (E) with 95% ethanol.  Vial E showed oil separation into a lower phase and upper phase.([0043]).  The lower phase was found to be insoluble in ethanol or water. The lower phase exhibited good solubility in hexane.  ([0044]).  When examining the upper phase and the lower phase by thin layer 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to modify the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding removing the alcohol from the phospholipid enriched layer in step d), and an evaporator being used in step d) to remove alcohol, the Examiner turns to the teachings of Song.  In the process of Song after the ethanol phase, comprised of phospholipids, is extracted from the krill oil composition with the low-polarity solvent it is desolubilized.  ([0015]).  The desolubilization involves taking the ethanol phase and subjected it to evaporation under pressure.  When this is done the organic solvent in the ethanol phase is evaporated and condensed to recover.  After the ethanol phase is desolventized, an orange-yellow paste is obtained as Antarctic krill phospholipids.  ([0015]).  Based on the teachings of Song, these limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of prima facie obvious to one of ordinary skill in the art before the effective filing date the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Regarding a step e) combining the non-phospholipid enriched layer and the phospholipid enriched layer to produce a phospholipid enriched krill composition with a desired phospholipid content; wherein the alcohol may be removed after combining; the Examiner turns to the teaching of Hoem.  The prior art of Hoem teaches the process according to claim 1, but does not teach further comprising step e) combining the non-phospholipid enriched layer and the phospholipid enriched layer to produce a phospholipid enriched krill composition with a desired phospholipid content; wherein the alcohol may be removed after combining.  However, it would have been obvious to one of ordinary skill in the art to combine the non-phospholipid enriched layer with the phospholipid enriched layer by routine experimentation to produce an adjusted amount of phospholipid enriched krill composition with a desired phospholipid content in the composition. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 8,828,447 (Soerensen et al.) U.S. 2015/0164841 (Hoem et al.) and CN 102071101 (Yanqing WU et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YATE' K CUTLIFF/ Primary Examiner, Art Unit 1622